DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 7/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
In response to section IV of the remark (Traversal of restriction), during the telephonic interview conducted on 7/27/21, the examiner withdrew the species election requirement as set forth in the office action mailed on 6/7/21. 
Claims 1-5, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. 

Claim Interpretation
During the interview conducted on 7/27/21, applicant mentioned that one of the key features of the invention is to conduct at least two concurrent/parallel (i.e. simultaneous) analysis of at least two of the same samples by at least analyzing nucleic acids according to simultaneously performed at least two different analysis methods on 
As currently presented, claims 6-9 do not set forth any time frames between the at least two different analysis methods. 
As currently presented, claims 6-9 do not require that same type of samples are redundantly analyzed by at least two different analysis methods simultaneously, where same type of samples are contained in at least two fluidic pathways of a microfluidic device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations: “alternately pumping at least a part of the samples among at least two chambers at different temperatures such that the part of the samples passes through a thermal cycle” is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 20060246493). 
Regarding claims 6-9. Jensen discloses microfluidic devices, instrumentation interfacing with the devices, and methods of employing that device to perform PCR amplification and quantitative Polymerase Chain Reaction ("qPCR") processes (abstract).
The microfluidic devices contain a plurality of parallel processing channels and fully independent reactions can take place in each of the plurality of parallel processing channels (id.). The availability of independent processing channels allows separate samples processed in each of the independent processing channels (id.). Alternatively, different loci on a single sample could be processed in multiple processing channels (id.). 
[0075] FIG. 10 shows a representative microfluidic device 100 including a heating area 112 and three thermal elements 1003a-1003c. The microfluidic device 100 typically will, hold more than a single microfluidic sample 109. The method may be 
[0091] The optical elements are also preferably arranged such that the major axis of the resulting elliptical excitation beam 1316 is substantially perpendicular to the direction of the micro-channels 1322 in the detection region 1325 as shown. Alternatively, the major axis of the elliptical excitation beam spot 1316 is oriented along the length of one or more of the microchannels 1322 in the detection region 1325. This orientation excites and detects a longer region of each of the microchannels 1322, e.g., where a time dependent reaction is being monitored, or where detection sensitivity requires extended detection. In this manner, substances (not shown) in each of the microfluidic channels 1322 may be simultaneously excited by the elliptical excitation beam 1316. 
[0062] Microfluidic devices such as the microfluidic device 100 may be used in a variety of applications, including, e.g., the performance of high throughput screening assays in drug discovery, immunoassays, diagnostics, genetic analysis, and the like.
Jensen teaches multiple simultaneous sample processing in separate channels and optically analyzing the samples in the channels. 
The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat sample analysis using different technique, since repetition of essential process step involves routine skill in the art. Such technique is part of common scientific procedures (e.g. confirmation/identity of a synthesized compound via NMR, IR Spectroscopy, crystallography, Raman analysis, 
Regarding claim 9, Jensen teaches ([0040]; [0081]; and FIG. 1D: waste from the PCR reactions are deposited in the common ports 126.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



10/22/2021
/SHOGO SASAKI/Primary Examiner, Art Unit 1798